DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019, and 02/05/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-23 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Neitemeier (US20180084719A1).


	Claim.1 Neitemeier discloses an agricultural work machine (see at least fig.1, element 1 is an agricultural work machine), comprising: a header for performing agricultural work (see at least fig.1, element 3 is a crop gathering machine, p29), and a control device which has at least one sensor unit configured (see at least fig.1, element 17 is a sensor system, p31) for detecting a 5crop stream in and/or around the header and an image processing unit (see at least fig.1, element 20 is the image processing system, p31-33) for processing images which are generated by the sensor unit based on the crop stream detected via the sensor, wherein the control device is configured to detect regions (see at least fig.1-2, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine) of like characteristics, components  (see at least fig.1-3, p40-41, for image stabilization it is necessary to detect individual components of the header in the sensor-captured images) of the header and properties of the crop stream (see at least fig.1-3, p33), and is configured to 10use that which has been detected for open loop control and/or closed loop control of process sequences in the agricultural work machine (see at least fig.1-3, p12-13, determining the crop 
	Claim.2 Neitemeier discloses wherein the image processing unit is configured to determine as a region (A) a field stand in front of the header and to identify it as a field stand in front of the header, and/or to determine as a 15region (B) the field stand behind the header and to identify it as a field stand behind the header, and/or to determine as a component (C) a crop pickup device (of the header and to identify it as a crop pickup device, and/or to determine as a component (D) a crop cutting device of the header and to identify it as crop cutting device, and/or to determine as a component (E) a crop conveying device of the header and to identify it 20particularly as crop conveying device, and/or to determine as a component (F) a crop intake device of the header and to identify it as a crop intake device, to determine as a- 27 - region (G) the crop stream inside of the crop pickup device and to identify it as a crop stream inside of the crop pickup device, and/or to determine as a region (H) the crop stream vertically above the crop cutting device of the header, and to identify it particularly as crop stream vertically above the crop cutting device (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, p41).
	Claim.3 Neitemeier discloses wherein in order to identify a respective determined region (A, B, G, H) or a respective determined component (C, D, E, F), the image processing unit is configured to compare identification data which are associated with the respective region (A, B, G, H) or with the respective component (C, D, E, F) and which characterize the respective 10component and which are stored in the image processing unit (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, p51-54, respective regions 57, p47-50).
	Claim.4 Neitemeier discloses wherein the image processing unit is configured to use a method of velocity characteristic map determination and/or to use a method of line detection and/or to use at least 
	Claim.5 Neitemeier discloses wherein an object detection is carried out by the method of velocity characteristic map determination and/or by means of the method of line detection, accompanied by the use of at least one color filter, so that the object detection comprises distinguishing between biomass 20and mechanical objects, and/or wherein the object detection comprises distinguishing one or more regions (A, B, G, H) and one or more surface portions of machine parts of the components (C, D, E, F) (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, p51-54, respective regions 57, p47-50).
	Claim.6 Neitemeier discloses wherein the image processing unit is configured to generate a velocity characteristic map which has produce flow velocities and/or velocities of surface portions of machine parts of the components of the header with the method of velocity characteristic map determination 5based on the images generated by the sensor unit (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p20).
	Claim.7 Neitemeier discloses wherein for producing the velocity characteristic map, the image processing unit is configured to group two consecutive images of an image sequence generated by the sensor unit to form an image pair, wherein a time interval between the images of the respective image pair is 10detected and/or predetermined by the image processing unit, and wherein each image of the respective image pair has an intensity pattern (see at least fig.1-5, p15, a field region in direction of travel 
	Claim.8 Neitemeier discloses wherein for producing the velocity characteristic map, the image processing unit is configured to determine positional displacements of the intensity patterns between the images of the respective 15image pair, wherein the positional displacements comprise displacement amounts and displacement directions of the intensity patterns, so that the displacement amounts and displacement directions for each image pair are combined as vectors of a vector field of the respective image pair (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, p17-21, intensity pattern).
	Claim.9 Neitemeier discloses wherein the image 20processing unit is configured to calculate velocities from the displacement amounts of the intensity patterns between the images of the respective image pair and the time interval between the images of the respective image pair, so that the velocities are the- 29 - produce flow velocities of the crop stream and/or the velocities of the surface portions of the machine parts of the components of the header (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p17-20).
	Claim.10 Neitemeier discloses wherein the image processing unit is configured to generate an edge image initially for the respective 5image in the method of line detection based on the images generated by the sensor unit and to determine straight lines in the edge image based on the respective edge image (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference 
	Claim.11 Neitemeier discloses wherein the image processing unit is configured to group two consecutive images of an image sequence generated by the sensor unit to form an image pair with the method of line detection, 10wherein a time interval between the images of the respective image pair is detected and/or predetermined by the image processing unit, and wherein each image of the respective image pair has a line pattern comprising one or more straight lines (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p19-20, p39-41, intensity pattern 46).
	Claim.12 Neitemeier discloses wherein the image processing unit is configured to determine positional displacements of the line patterns 15between the images of the respective image pair with the method of line detection, wherein the positional displacements comprise displacement amounts (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p19-20, p39-41, intensity pattern 46, p31).
	Claim.13 Neitemeier discloses wherein the image processing unit is configured to calculate velocities from the displacement amounts of the line patterns between the images of the respective image pair and a time interval 20between the images of the respective image pair, wherein the velocities are velocities of surface portions of the machine parts of the components of the header, and/or wherein- 30 - a velocity is the velocity of a surface portion of a machine part of the crop pickup device (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in 
	Claim.14 Neitemeier discloses wherein the image processing unit is configured to predetermine one or more regions as a reference 5region, and/or wherein the image processing unit is configured to predetermine one or more surface portions of machine parts of the components as a reference surface portion (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p19-20, p39-41, intensity pattern 46).
	Claim.15 Neitemeier discloses wherein the image processing unit is configured to use one or more reference regions and/or one or more 10reference surface portions as basis for a comparison with another region, and/or wherein the image processing unit is configured to use one or more reference regions and/or one or more reference surface portions as basis for a comparison with another surface portion of a machine part of a component (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p19-20, p39-41, intensity pattern 46).
	Claim.16 Neitemeier discloses wherein the image 15processing unit is configured to determine produce flow velocity in a region by comparing the region with one or more reference regions or with one or more reference surface portions, and/or the image processing unit is configured, by comparing a surface portion of a machine part of a component with one or more reference regions or one or more reference surface portions, to determine the velocity of the components 20having this surface portion (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for 
	Claim.17 Neitemeier discloses wherein the image processing unit is configured to detect a crop pickup device of the header as a-31- component by means of the method of velocity characteristic map determination and/or by the method of line detection and to determine a reference velocity by making use of an actual rate of rotation of the crop pickup device and by comparing this rate of rotation with the calculated velocity for the surface portion of the machine part of the component (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p19-20, p39-41, intensity pattern 46).
	Claim.18 Neitemeier discloses wherein the image processing unit is configured to detect a region with a field stand in front of the header or a region with a field stand behind the header by the method of velocity characteristic map determination and/or by means of the method of line detection and to determine a reference velocity by making use of the actual driving speed of the agricultural work 10machine and by comparing this driving speed with the calculated velocity for the field stand of the respective region (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p19-20, p39-41, intensity pattern 46, p31).
	Claim.19 Neitemeier discloses wherein the image processing unit is configured to calculate the actual velocity of the crop or field stand in a region or the actual velocity of a component in that a velocity determined in the region 15or in the component by the method of velocity characteristic map determination and/or by the method of line detection is compared with the reference velocity (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction 
	Claim.20 Neitemeier discloses wherein the header is a crop collection arrangement for cutting and gathering crop from a field stand and has, as components, a crop pickup device, a crop cutting device downstream thereof, a crop 20conveying device downstream thereof and a crop intake device downstream thereof (see at least fig.1, element 3 is a crop gathering machine, p29, a crop gathering machine 3 configured as a cutting unit attachment 4 for grain, as an alternative, the crop gathering machine 3 can, for example, be configured as a draper, mower or as a maize harvester, p30).
	Claim.21 Neitemeier discloses wherein a velocity of a surface portion of a machine part of the respective component is determined based on a- 32 - marker, wherein the marker then forms the surface portion that is detected via sensor for determining the velocity of the surface portion of this component (see at least fig.1-5, p15, a field region in direction of travel in front of the crop gathering machine and/or a field region in direction of travel behind the crop gathering machine, access reference speeds for comparison, p13, determination of local high-resolution speeds in the crop gathering machine, p20, intensity patterns).
	Claim.22 Neitemeier discloses wherein the sensor unit has at least one optical sensor in the form of at least one camera and/or at least one 5Lidar sensor, radar sensor and/or ultrasound sensor for detecting the crop stream and/or the header via sensor (see at least fig.1, p14, at least one sensor system comprises a camera, p31-32, optical sensor).
	Claim.23 Neitemeier discloses a method for the operation of an agricultural work machine (see at least fig.1, element 1 is an agricultural work machine) having a header for performing agricultural work (see at least fig.1, element 3 is a crop gathering machine, p29) and having a control device which has at least one sensor unit (see at least fig.1, element 17 is a sensor system, p31) for detecting a crop stream in and/or around the header and an image 10processing unit (see at least fig.1, element 20 is the image 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662